DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 01/19/2022 has been entered. Claims 1-4 and 7 are pending. Claims 5-6 have been canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al., (JP 2013008611 A, original and machine translation filed by Applicant on 02/19/2018) hereinafter Yoshida, in view of Banno et al., (US 20060120021 A1) hereinafter Banno, as evidenced by Haruta et al., (JP 5962108 B2, see also machine translation) hereinafter Haruta.
Regarding Claim 1, Yoshida discloses a method for producing (Yoshida [0040]) an all-solid-state secondary battery [0001] comprising: 
a positive electrode having a positive electrode active material layer [0008], 
a negative electrode having a negative electrode active material layer [0008], 
and a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer [0008]. In order for the device of Yoshida to function as an all-solid-state battery as they have described, the solid electrolyte layer must be located between the positive electrode active material layer and the negative electrode active material layer to conduct ions between the two electrodes. 
Yoshida further discloses wherein the solid electrolyte layer contains a particulate polymer as a binder [0038]. Yoshida further discloses wherein the binder is formed by dispersing a particle state polymer [0035], which the skilled artisan reasonably understands is the same as a polymer having a particle structure in a presence of an emulsifier in emulsion polymerization [0020], and a water soluble polymer surfactant such as polyoxyethylene [0034] (case law has held that it is useful to combine two compositions which is taught to be useful for the same purpose, in order to form a third composition for the very same purpose; see MPEP §2144.06. Thus, the combination of an emulsifier and a water soluble polymer is obvious for this reason), 
with water as the dispersion medium [0035], which is the same as an aqueous solution solvent, and preparing an aqueous solution of a water soluble polymer. Yoshida further discloses wherein the aqueous dispersion of the polymer having a particle structure and the aqueous solution of the water soluble polymer to obtain a mixture, since the polymer surfactant is not consumed in the emulsion polymerization process, as evidenced by Haruta. 
Haruta teaches a similar emulsion polymerization reaction for battery binders (Haruta pg. 1 lines 11-15) comprising a polymerizable monomer and a surfactant in an aqueous medium (Haruta pg. 2 lines 65-70) to form a particle polymer dispersion (Haruta pg. 9 lines 480-482), having one or more nonreactive surfactants (Haruta pg. 7 lines 385-388) such as polyoxyethylene (Haruta pg. 7 lines 390-397) and as such the water soluble polymer is mixed with the polymerized particle structure polymer. 
Yoshida further discloses wherein the binder is formed of a binder composition obtained by solvent substitution [0035], of a mixture of a water dispersion of particle state polymer and the water soluble polymer polyoxyethylene [0035], The skilled artisan understands this as the same as an aqueous dispersion, for a nonpolar solvent such as octane, xylene, toluene, styrene, decalin, and ethylbenzene [0035]-[0037], which the skilled artisan reasonably understands are examples of organic solvents, thus reading on “obtained by exchanging a solvent”, to obtain the binder.
Yoshida does not explicitly disclose wherein the water soluble polymer has a molecular weight of 5,000 and 3,000,000, and is silent with regards to the viscosity of the water soluble polymer, specifically that it has a viscosity of 100 mPa·s or more to 100,000 mPa·s or less when the water soluble polymer is formed into a 1% aqueous solution. However, it does disclose that it is desirable to select a type and amount of binder in the solid electrolyte layer to balance binding capacity with minimizing the increase in internal resistance [0039] and wherein the solid electrolyte layer material is formed by using a slurry to coat a substrate (Yoshida [0040]). 
In a similar field of endeavor as it pertains to composite inorganic polymer solid electrolytes having an inorganic lithium salt [0056] and a polymer binder [0010] teaches a binder, e.g. (poly) ethylene oxide [0065] (which is the same as polyoxyethylene) having a molecular weight of 5,000 [0089], falling within the claimed range of 5,000 to 3,000,000. Banno teaches that too low of a molecular weight of the polymer compound can lead to lowered physical properties, but too large a molecular weight increases the viscosity during synthesis, causing lower production stability of the electrolyte layer [0089]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the molecular weight of the water soluble binder component such that it falls within the claimed range of 5,000 to 3,000,000 as taught by Banno in order to balance physical properties of the resulting electrolyte layer while controlling viscosity to improve workability, since molecular weight is a known result-effective variable, see MPEP 2144.05(II)(B). Further, since the molecular weight controls the viscosity, it would have obvious to optimize the viscosity such that it overlaps with the claimed range of 100 mPa·s or more to 100,000 mPa·s or less when the water soluble polymer is formed into a 1% aqueous solution. 
Regarding Claim 2, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the solid electrolyte layer contains solid electrolyte particles (Yoshida [0014]-[0017]), and the solid electrolyte particles are formed of sulfide glass constituted by Li2S and P2S5 (Yoshida [0014]).
Regarding Claim 3, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the binder contains 1-5% polyoxyethylene (Yoshida [0032]), leaving the remainder of binder composition being the polymer having a particle structure as 95-99 wt%, falling within the claimed range of 80 to 99.1 wt% and thus anticipating this limitation. 
Regarding Claim 4, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the polymer having a particle structure is based on an acrylic acid monomer (Yoshida [0022]-[0023]) and a list of acceptable monomers including multiple different types of acrylate monomers including methyl acrylate, ethyl acrylate, methyl methacrylate, and ethyl methacrylate (Yoshida [0027]), which the skilled artisan reasonably understands are all examples of an acrylate-based polymer. These embodiments read on the claim limitation because the monomers would form an acrylate-based polymer. 
Regarding Claim 7, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses wherein the water soluble polymer prior to the step of solvent exchange is in an aqueous solution (Yoshida [0035]) prior to solvent exchange, thus reading on neither dissolved nor uniformly dispersed in an organic solvent having a low polarity, since water is not an organic solvent and does not have low polarity. 

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the polyoxyethylene of Yoshida is added to the particle polymer before polymerization, whereas the applicant’s method is to be mixed with the polymer after emulsion polymerization. 
However, the polyoxyethylene is prepared as an aqueous solution and remains in solution since the polyoxyethylene is a non-reactive surfactant and remains in the aqueous solution after the emulsion polymerization process as evidenced by Haruta. While it is not added into the polymerized particle polymer solution separately after polymerization, as the applicant argues, it is still taken to be mixed with the aqueous dispersion of the polymer having a particle structure. Since the mixing step is occurring either way, regardless of when the polyoxyethylene is added, and the resulting solution includes a particle structure polymer and a polyoxyethylene in an aqueous solution, the claim limitation is met. Thereafter, the mixture undergoes a solvent substitution process. 
Applicant further argues that there are two separate aqueous dispersions that then undergo a mixing step, and Yoshida uses the water soluble polymer as an emulsifier in the emulsion polymerization, and is not added after the polymerization. 
The Examiner submits the aqueous dispersion of the particle structure polymer mixed with the water soluble polymer during and after the emulsion polymerization step meets the requirements since each of the components are in an aqueous dispersion. Furthermore, since the surfactant water soluble polymer remains in solution after the polymerization process, that is, it is not consumed during reaction and thus still exists in the mixture after the polymerization process, it is still in an aqueous solution after polymerization. Because the solutions are mixed regardless of when the polyoxyethylene is added, and the resulting polymer solution of a particle structure polymer and a polyoxyethylene occurs either way, the claim limitations are met.
Applicant argues that the claimed emulsifier is different than the water soluble polymer. However, it is noted that the prior art allows for one or more of the appropriate water soluble polymer surfactants and as such reads on both in the presence of an emulsifier and a water soluble polymer solution. Additionally, case law has held that it is useful to combine two compositions which is taught to be useful for the same purpose, in order to form a third composition for the very same purpose; see MPEP §2144.06. Thus, the combination of an emulsifier and a water soluble polymer is obvious for this reason.
Applicant further argues that dependent claims are thus allowable by dependency on Claim 1. 
This argument is moot in view of the new rejections on the new claim limitations as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721